           Case 1:21-cv-11026-WGY Document 6-1 Filed 08/20/21 Page 1 of 8




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

HENRY IVERS,

                       Plaintiff,
                                                          Civil Action No. 21-11026-WGY
       v.

NATIONAL AERONAUTICS AND SPACE
ADMINISTRATION,

                       Defendant.


      MEMORANDUM IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS

       Plaintiff Henry Ivers seeks a court order directing NASA to state whether it has any interest

in using his allegedly patented propulsion system.1 According to Plaintiff, this technology would

allow “for true interstellar space travel” “without the limitations of using rocket fuel,” thereby

advancing the objectives laid out in NASA’s enabling statute and mission statement. Plaintiff

therefore claims that, by not considering his “patent,” NASA has violated its enabling statute and

failed to fulfill its mission statement. The fundamental problem with this lawsuit, however, is that

neither the enabling statute nor the mission statement creates legally enforceable duties owed by

NASA to Plaintiff—or otherwise waives the federal government’s immunity from suit. The Court

should therefore dismiss the complaint for lack of subject matter jurisdiction.

I.     BACKGROUND

       A.      Legal Framework




       1
          Although Plaintiff repeatedly refers to a “patent,” Exhibit 1 to the complaint shows only
that Plaintiff filed a provisional patent application with the United States Patent and Trademark
Office on May 12, 2021. See ECF No. 1-1 at 27.
         Case 1:21-cv-11026-WGY Document 6-1 Filed 08/20/21 Page 2 of 8




       “Absent a waiver, sovereign immunity shields the Federal Government and its agencies

from suit.” FDIC v. Meyer, 510 U.S. 471, 475 (1994); see also, e.g., United States v. Navajo

Nation, 556 U.S. 287, 289 (2009) (“The Federal Government cannot be sued without its consent”).

To sue the United States, including one of its agencies, a plaintiff must therefore identify an express

waiver in the text of a federal law and show that his claim falls within its scope. United States v.

White Mountain Apache Tribe, 537 U.S. 465, 472 (2003) (“Jurisdiction over any suit against the

Government requires a clear statement from the United States waiving sovereign immunity

together with a claim falling within the terms of the waiver” (internal citation omitted)).

Otherwise, no court has the power—that is, jurisdiction—to hear the plaintiff’s claim. Meyer, 510

U.S. at 475 (“Sovereign immunity is jurisdictional in nature”).

       B.      The Complaint

       According to the complaint, Plaintiff is a resident of Swampscott, Massachusetts, who—

although not an employee or contractor of NASA—has “spent years working on science” in hopes

of helping advance the agency’s mission. Complaint (ECF No. 1) ¶¶ 1, 9, 10. Specifically,

Plaintiff claims that he has patented a new type of “propulsion system” that does not require

“rocket fuel,” thereby enabling “true interstellar space travel.” Id. at ¶¶ 9, 12, 13. Plaintiff further

alleges that, in May 2021, he sent NASA a “3-page overview letter” describing this technology,

but that the agency has not bothered “analyzing” it merely because “the science did not come from

NASA itself.” Id. ¶¶ 9, 11, 15.

       In Plaintiff’s view, by not evaluating his technology, NASA has violated the objectives of

its enabling statute, id. ¶ 19, which include “[t]he expansion of human knowledge of the Earth and

of phenomena in the atmosphere and space” as well as “[t]he most effective utilization of the




                                                   2
           Case 1:21-cv-11026-WGY Document 6-1 Filed 08/20/21 Page 3 of 8




scientific and engineering resources of the United States.” 51 U.S.C. § 20102(d).2 He also claims

that NASA’s actions are “antithetical” to its “Mission Statement,” which he says commits the

agency to “[d]riv[ing] scientific advancement” and “[p]ioneer[ing] space exploration,” among

other things. Complaint ¶ 5.3 As a result, Plaintiff seeks an injunction requiring NASA to

“indicat[e] to Plaintiff forthwith and in writing the nature and extent of interest, if any,” that the

agency has in utilizing his propulsion technology.4 Id. at 7. Plaintiff does not seek damages. Id.

¶ 3.

II.    STANDARD

       A district court should dismiss claims under Federal Rule of Civil Procedure 12(b)(1) when

it lacks subject matter jurisdiction to decide them. That includes where, as here, the federal

government has not waived its sovereign immunity for the types of claims at issue. Meyer, 510

U.S. at 475. “In ruling on a motion to dismiss for lack of jurisdiction, ‘the district court must

construe the complaint liberally, treating all well-pleaded facts as true and indulging all reasonable

inferences in favor of plaintiff.’” Excel Home Care, Inc. v. U.S. Dep’t of Health & Human Servs.,




       2
         Although Congress passed NASA’s enabling statute—the National Aeronautics and
Space Act—in 1958, see Pub. L. 85–568, it re-codified the law with some revisions in 2010, see
Pub. L. 111–314. The relevant portion for purposes of this case is located at 51 U.S.C. § 20102.
       3
         The source of this “Mission Statement” is unclear, as Plaintiff does not provide a citation
and the quoted objectives do not appear in the agency’s “Mission” as described on its public
website. See https://www.nasa.gov/careers/our-mission-and-values.
       4
          The complaint correctly recognizes that a plaintiff in district court may seek only
“injunctive relief in the nature of a writ of mandamus,” Complaint ¶ 4, as opposed to a writ of
mandamus itself. See Fed. R. Civ. P. 81(b) (“The writs of scire facias and mandamus are
abolished”). “Federal Rule of Civil Procedure 81(b) abolished the writ of mandamus in the district
courts, but relief ‘in the nature of mandamus’ may still be obtained through an appropriate action
or motion.” Sanchez-Espinoza v. Reagan, 770 F.2d 202, 207 n.7 (D.C. Cir. 1985) (Scalia, J.).

                                                  3
         Case 1:21-cv-11026-WGY Document 6-1 Filed 08/20/21 Page 4 of 8




316 B.R. 565, 568 (D. Mass. 2004) (citation omitted). But “[t]hat is not to say that this leniency

eliminates the plaintiff’s burden of proving an appropriate jurisdictional basis.” Id. “A plaintiff

seeking to bring suit against the government cannot withstand a motion to dismiss merely by

articulating a theory of liability without first demonstrating a waiver of sovereign immunity.”

Cordeiro v. Brock, 698 F.Supp. 373, 374 (D. Mass. 1988).

III.   ARGUMENT

       Plaintiff’s suit against NASA fails because the federal government has not waived its

sovereign immunity in this context.

       First, Plaintiff alleges that NASA—by not reviewing his “patent”—continues to

contravene the objectives laid out in its enabling statute and “mission statement.” The United

States has not, however, waived its immunity for this type of claim. Plaintiff notes that the

enabling statute includes a “Congressional declaration of policy and purpose,” which states that

the agency’s activities “shall be conducted so as to contribute” to several broad and aspirational

objectives, including “[t]he search for life’s origin . . . and future in the universe.” 51 U.S.C. §

20102(d). But a declaration of policies and purposes does not, without more, create a cause of

action against the United States; after all, “a waiver [of sovereign immunity] cannot be implied

but must be unequivocally expressed.” United States v. King, 395 U.S. 1, 4 (1969). The same

necessarily holds true for an agency’s mission statement, which is not even a law—let alone a law

that expressly waives sovereign immunity. Cf. Merlonghi v. United States, 620 F.3d 50, 54 (1st

Cir. 2010) (“Congress must unequivocally waive sovereign immunity” (emphasis added, quotation

marks omitted)).

       To that end, courts have regularly rejected claims that seek merely to vindicate statements

of policy and purpose. See, e.g., Nemitz v. United States, 2004 WL 3167042, at *1 (D. Nev. Apr.



                                                 4
           Case 1:21-cv-11026-WGY Document 6-1 Filed 08/20/21 Page 5 of 8




26, 2004) (“the ‘Congressional declaration of policy and purpose’ for NASA” does not establish

any “legal basis for [plaintiff’s] claim”); Bear Valley Mut. Water Co. v. Jewell, 790 F.3d 977, 987

(9th Cir. 2015) (“It is well established that such declarations do not create substantive or

enforceable rights”). Simply put, Plaintiff cannot sue NASA merely for declining to take actions

that, in his view, might help further its mission. Although the text of NASA’s enabling statute sets

forth broad and high-minded objectives, it does not remotely authorize claims against the agency

for failing to fulfill those objectives. As such, this Court lacks jurisdiction over Plaintiff’s suit.

Muirhead v. Mecham, 427 F.3d 14, 17 (1st Cir. 2005) (“In the absence of an applicable waiver,

courts lack jurisdiction to entertain claims against the United States”).

       Second, while Plaintiff asserts violations of NASA’s enabling statute, he seeks relief under

the All Writs Act, which authorizes courts to “issue all writs necessary or appropriate in aid of

their respective jurisdictions.” 28 U.S.C. § 1651(a). But that statute does not waive the federal

government’s sovereign immunity either. The All Writs Act merely permits courts to issue writs

“in aid of” their pre-existing jurisdiction over a lawsuit—it does not confer jurisdiction in the first

place, let alone permit suits against the United States. Syngenta Crop Prot., Inc. v. Henson, 537

U.S. 28, 33 (2002) (“the All Writs Act does not confer jurisdiction on the federal courts”); Optum,

Inc. v. Smith, 366 F.Supp.3d 156, 160 (D. Mass. 2019) (“the All Writs Act permits writs in aid of

jurisdiction, but does not itself create jurisdiction” (citation omitted)). Put another way, the All

Writs Act “can only be invoked in aid of jurisdiction the court already has.” Tavares v.

Massachusetts, 59 F.Supp.2d 152, 154 (D. Mass. 1999). Because this Court does not already have

jurisdiction, Plaintiff cannot invoke the All Writs Act.5



       5
        Plaintiff certainly cannot invoke the All Writs Act to obtain his requested injunction,
which has nothing to do with “jurisdiction.”

                                                  5
           Case 1:21-cv-11026-WGY Document 6-1 Filed 08/20/21 Page 6 of 8




       Third, even if Plaintiff meant to seek relief under the Mandamus Act—as opposed to the

All Writs Act—the result would be the same. The Mandamus Act vests district courts with

“original jurisdiction” over actions “to compel an officer or employee of the United States or any

agency thereof to perform a duty owed to the plaintiff.” 28 U.S.C. § 1361. Still, it “do[es] not

constitute a waiver of sovereign immunity.” Coggeshall Dev. Corp. v. Diamond, 884 F.2d 1, 3

(1st Cir. 1989); Muirhead, 427 F.3d at 18 (same). The mere fact that a statute confers jurisdiction

over certain types of claims does not mean that it waives sovereign immunity for those types of

claims. Cf. Coggeshall, 884 F.2d at 4 (“28 U.S.C. § 1361. . . is not a general waiver of sovereign

immunity . . . [i]t merely establishes a subject matter that is within the competence of federal courts

to entertain”). Indeed, that is why the federal question statute (28 U.S.C. § 1331) does not waive

sovereign immunity for every suit that raises a federal question. Crawford v. U.S. Marine Corps,

No. 12-11477-WGY, 2013 WL 2096174, at *1 (D. Mass. May 13, 2013). A plaintiff seeking

mandamus relief against the federal government must therefore still identify a waiver of sovereign

immunity. Having failed to do so, Plaintiff cannot proceed against NASA.6

       Finally, and in all events, the Mandamus Act can only be invoked in extraordinary

circumstances to enforce “a clear nondiscretionary duty” owed by the defendant to the plaintiff.




       6
          To be sure, sovereign immunity may not apply to allegations that an individual official
has disregarded a clear legal duty—the reason being that when individual officials act contrary to
law, they are not actually acting on behalf of the “sovereign.” Larson v. Domestic & Foreign Com.
Corp., 337 U.S. 682, 689 (1949); Muirhead, 427 F.3d at 19 (“the justification for granting relief is
the notion that the officer is not cloaked with legitimate sovereign power when he acts [illegally]”).
Here, however, Plaintiff filed suit against NASA, not any individual official. Accordingly, the
Mandamus Act does not apply, and sovereign immunity continues to bar this suit. Muirhead, 427
F.3d at 18 (“the mandamus statute applies only to officers and employees of the United States”);
Elgin v. U.S. Dep’t of Treasury, 641 F.3d 6, 8 (1st Cir. 2011) (exception to sovereign immunity
for suits against individuals does not apply to “[s]uits against the federal government itself or its
departments”).

                                                  6
            Case 1:21-cv-11026-WGY Document 6-1 Filed 08/20/21 Page 7 of 8




Heckler v. Ringer, 466 U.S. 602, 616 (1984). Here, although the complaint identifies statutory

objectives that NASA should aim to fulfill, none of these objectives includes a clear

nondiscretionary duty owed to Plaintiff—let alone a clear nondiscretionary duty to evaluate his

propulsion technology. Am. Waterways Operators v. United States Coast Guard, 2020 WL

360493, at *8 (D. Mass. Jan. 22, 2020) (“For a mandamus action to lie, a plaintiff must identify a

source of the duty owed to them”). Thus, even if Plaintiff had sought relief under the Mandamus

Act, this Court would still lack jurisdiction over his claim. See, e.g., Mayburg v. Sec’y of Health

& Hum. Servs., 740 F.2d 100, 108 (1st Cir. 1984) (Because statutory requirements were not met,

“mandamus jurisdiction d[id] not extend to any of the claims”); Am. Hosp. Ass’n v. Burwell, 812

F.3d 183, 189 (D.C. Cir. 2016) (“These [mandamus] requirements are jurisdictional”).7

IV.     CONCLUSION

        The Court should dismiss the complaint for lack of subject matter jurisdiction or, in the

alternative, for failure to state a claim.

                                                     Respectfully submitted,

                                                     NATHANIEL R. MENDELL
                                                     Acting United States Attorney


Dated: August 20, 2021                        By:    /s/ Michael L. Fitzgerald
                                                     MICHAEL L. FITZGERALD
                                                     Assistant United States Attorney
                                                     U.S. Attorney’s Office
                                                     1 Courthouse Way, Ste. 9200
                                                     Boston, MA 02210
                                                     (617) 748-3266
                                                     michael.fitzgerald2@usdoj.gov

        7
           If this Court were to find that it has jurisdiction and that the Mandamus Act’s
requirements are merits requirements instead, it should dismiss the complaint for failure to state a
claim for the same reason—i.e., that NASA has no “clear nondiscretionary duty” to review
Plaintiff’s claimed invention.

                                                 7
         Case 1:21-cv-11026-WGY Document 6-1 Filed 08/20/21 Page 8 of 8




                                CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF) and paper
copies will be sent to those indicated as non-registered participants.

                                                     /s/ Michael L. Fitzgerald
                                                     MICHAEL L. FITZGERALD
                                                     Assistant U.S. Attorney

Dated: August 20, 2021




                                                 8
